We are of opinion there was no error in the charge of the judge. The sole question in the case is, Did the defendant attempt to have carnal knowledge of the prosecutrix by force and against her consent? The jury have found the fact that he did, and the verdict of the jury was well supported by the evidence, for the prisoner himself admitted a few minutes after the struggle, as testified to by the prosecutrix, that she offered to let him have carnal connection with her if he would pay her ten cents, and he attempted to have connection with her for nothing. This evidence of itself, independent of the testimony of the prosecutrix and the corroborating testimony of other witnesses, made out the criminal offense.
That she was a lewd woman and placed so small an estimate upon her favors can make no difference. That only counts to her credit, for the fact that a woman is a common strumpet or the mistress of the defendant is no bar, though such fact would undoubtedly prejudice her testimony. Wharton's Criminal Law, sec. 1148. Nor can it make any *Page 461 
difference that she consented, upon certain terms, if the defendant, refusing to comply therewith, attempted by force to have carnal knowledge of her person without her consent. In such cases the law allows a"locus penitentiae." There is no difference with respect to the "want of consent" as constituting a necessary ingredient of the offense, between the higher crime of rape and an assault with intent to ravish, and in Wright v. State, 4 Humphrey (Tenn.), 193, which     (545) was an indictment for rape, it was held that, "although the person abused consented through fear, or was a common prostitute, or consented after the act, or was taken first with her own consent, if she wasafterwards forced against her will, the offense would be committed."
In order to warrant a verdict of guilty in indictments of this nature, all that is required is that the jury should be satisfied not only that the defendant intended to gratify his passions on the person of the prosecutrix, but that he intended to do so at all costs, and notwithstanding any resistance on her part. Rex v. Lloyd, 7 C.  P., 318.
We hold there was no error. The judgment of the Superior Court is affirmed, and this must be certified to the Superior Court of Yadkin County that the case may be proceeded with the judgment.
No error.                                          Affirmed.